      Case 1:20-cv-02318-PGG-KNF Document 70 Filed 12/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSE ANTONIO HAUA and BIBIANA
 KURI OTERO,

                            Plaintiffs,                             ORDER

              - against -                                      20 Civ. 2318 (PGG)

 PRODIGY NETWORK, LLC, PRODIGY
 SHOREWOOD INVESTMENT
 MANAGEMENT, LLC, and 17 JOHN
 PREFERRED, INC.,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               WHEREAS Plaintiffs Jose Antonio Haua and Bibiana Kuri Otero moved for an

order finding Defendants Prodigy Network, LLC and 17 John Preferred, Inc. (“Defendants”) in

contempt for their failure to respond to this Court’s October 15, 2020 Order concerning certain

restraining notices and information subpoenas (see Dkt. No 61; see also Dkt. Nos. 60, 60-1, 60-2,

60-3, 60-4); and

               Having considered the papers filed by Plaintiffs and finding good cause therefore,

it is hereby ORDERED that Plaintiffs’ motion is granted and Defendants are hereby held in civil

contempt of this Court’s October 15, 2020 Order (Dkt. No. 61).

               It is FURTHER ORDERED that this matter is referred to Magistrate Judge Fox

for a report and recommendation regarding Plaintiffs’ request for damages and an award of
      Case 1:20-cv-02318-PGG-KNF Document 70 Filed 12/07/20 Page 2 of 2




attorneys’ fees.

Dated: New York, New York
       December 7, 2020
                                          SO ORDERED.



                                          Paul G. Gardephe
                                          United States District Judge




                                      2
